IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GARY JACKSON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3838

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/


Opinion filed January 22, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Gary Jackson, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.